DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  The term “the timing unit” in line 6 of claim 2 appears to lack antecedent basis.  For examination purposes the term is interpreted as “a timing unit”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  There is a “;” instead of a “.” at the end of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Coles, US Patent Application Publication no. 2015/01887251, in view of Slavin et al., US Patent no. 9,672,717 [Slavin].

Regarding claim 1, Coles discloses an event management method performed by a main controller unit of an event management device, wherein the event management device includes at least one sensing unit and at least one event execution unit, the event management method comprising: 
performing an unmanned mode to generate an unmanned event signal and transmit the unmanned event signal to each of the at least one event execution unit [a security system is armed and light switches are switched off when a registered mobile device of the user is not in communication range with the system, paragraph 0018]; 
determining if any of the at least one sensing unit generates an event activation signal [detecting that one or more security sensors are set off, paragraph 0023]; 
determining if the main controller unit receives a home mode configuration signal [a user home mode is indicated when a registered mobile device of the user is in communication range of the system, paragraph 0018]; 
when determining that the home mode configuration signal is received, performing a home mode to generate a home event signal and transmit the home event signal to each of the at least one event execution unit [when it is determined that a user has returned, light switches are automatically turned on, paragraph 0018]; 

when determining that the unmanned mode configuration signal is received, performing the unmanned mode [a security system is armed and light switches are switched off when a registered mobile device of the user is not in communication range with the system, paragraph 0018], otherwise, resuming determining if the main controller unit receives the home mode configuration signal [a user home mode is indicated when a registered mobile device of the user is in communication range of the system, paragraph 0018].
Coles, as described above, discloses detecting when at least one sensing unit generates an event activation signal, but does not disclose that when determining that the event activation signal is generated, performing an alert mode to generate an alert event signal and transmit the alert event signal to a corresponding event execution unit.  Like Coles, Slavin discloses a home automation and security system that automatically controls home automation and security components based on sensed events and locations of user determined via associated mobile device locations.  Specifically, Slavin discloses causing an alarm event to be indicated by an event activation unit (flashing of exterior lights) when a sensing unit generates an event activation signal (a door has been opened) when the system is in an unmanned mode (none of the users of the property are currently located at the property) [column 15, lines 21-51].  Since it was known in the art before the effective filing date of the claimed invention to cause a home 
Regarding claim 2, Coles further discloses that when performing a home 2 mode to generate a home event signal and transmit the home event signal to each of the at least one event execution unit, the method further comprise: determining if there is any mobile device available and passing an authentication procedure; when determining that there is any mobile device available and passing the authentication procedure, resuming determining if there is any mobile device available and passing the authentication procedure, otherwise, performing the unmanned mode [the system continuously looks for IP/MAC addresses of mobile devices that have been previously registered with the system, paragraphs 0018, 0025 and 0027].
Regarding 3, Coles further discloses that when determining that no event activation signal is generated, the method further comprise: determining if there is any mobile device available and passing the authentication procedure [the system continuously looks for IP/MAC addresses of mobile devices that have been previously registered with the system, paragraphs 0018, 0025 and 0027]; and when determining that there is any mobile device available and passing the authentication procedure, perform the home mode [a user home mode is indicated when a registered mobile device of the user is in communication range of the system, paragraph 0018], otherwise, resuming determining if any of the at least one sensing unit generates the 
Regarding claim 4, Coles and Slavin do not disclose providing a warning time period upon detecting a security event before triggering an alarm.  Examiner takes official notice that home security systems before the effective filing date of the claimed invention conventionally included warning time periods upon detecting a security event before triggering an alarm in order to prevent unwanted alarms by allowing a user to cancel the impending alarm.  Accordingly, it would have been obvious to one of ordinary skill in the art to include conventional warning period functionality in the Coles and Slavin system.
Regarding claim 5, Coles discloses an event management device comprising: 
at least one sensing unit [security components/sensors, paragraph 0017]; 
at least one event execution unit [light switches, paragraph 0017]; and 
a main controller unit performing an unmanned mode [a security system is armed and light switches are switched off when a registered mobile device of the user is not in communication range with the system, paragraph 0018], and determining if any of the at least one sensing unit generates an event activation signal and transmits the event activation signal to a main controller unit [detecting that one or more security sensors are set off, paragraph 0023]; 
wherein when any of the at least one sensing unit generates the event activation signal, the main controller determines if a home mode configuration signal is received [the system continuously looks for IP/MAC addresses of mobile devices that have been previously registered with the system, paragraphs 0018, 0025 and 0027]; 

otherwise, the main controller unit performs the home mode [when it is determined that a user has returned, light switches are automatically turned on, paragraph 0018]; and 
when determining that the unmanned mode configuration signal is received [a security system is armed and light switches are switched off when a registered mobile device of the user is not in communication range with the system, paragraph 0018], the main controller unit performs the unmanned mode; otherwise, the main controller unit resumes determining if the main controller unit receives the home mode configuration signal [the system continuously looks for IP/MAC addresses of mobile devices that have been previously registered with the system, paragraphs 0018, 0025 and 0027].
Coles, as described above, discloses detecting when at least one sensing unit generates an event activation signal, but does not disclose that when determining that the event activation signal is generated, performing an alert mode to generate an alert event signal and transmit the alert event signal to a corresponding event execution unit.  Like Coles, Slavin discloses a home automation and security system that automatically controls home automation and security components based on sensed events and locations of user determined via associated mobile device locations.  Specifically, Slavin discloses causing an alarm event to be indicated by an event activation unit (flashing of 
Regarding claim 6, Coles further discloses that when the home mode configuration signal is received, the main controller unit performs a home mode to generate a home event signal and transmit the home event signal to each of the at least one event execution unit and determines if there is any mobile device available and passing an authentication procedure; when determining that there is any mobile device available and passing the authentication procedure, the main controller unit resumes determining if there is any mobile device available and passing the authentication procedure; otherwise, the main controller unit performs the unmanned mode [the system continuously looks for IP/MAC addresses of mobile devices that have been previously registered with the system, paragraphs 0018, 0025 and 0027].
Regarding claim 7, Coles further discloses at least one authentication unit connected to the main controller unit, and performing the authentication procedure to determine if any mobile device available and passing the authentication procedure; wherein when determining that there is any mobile device available and passing the authentication procedure, the authentication unit generates an authentication 
Regarding claim 8, Coles further discloses that when the main controller unit performs the unmanned mode and when the event activation signal is not generated by any of the at least one sensing unit, the main controller unit further determines if there is any mobile device available and passing the authentication procedure [the system continuously looks for IP/MAC addresses of mobile devices that have been previously registered with the system, paragraphs 0018, 0025 and 0027]; and when determining that there is any mobile device available and passing the authentication procedure, the main controller unit performs the home mode [when it is determined that a user has returned, light switches are automatically turned on, paragraph 0018]; otherwise, the main controller unit resumes determining if any of the at least one sensing unit generates the event activation signal [the security system is armed when no user is present, paragraph 0018].
Regarding claims 9-11, Coles and Slavin do not disclose providing a warning time period upon detecting a security event before triggering an alarm.  Examiner takes official notice that home security systems before the effective filing date of the claimed invention conventionally included warning time periods upon detecting a security event before triggering an alarm in order to prevent unwanted alarms by allowing a user to 
Regarding claims 12-14, Coles and Slavin, as described above, disclose determining whether a registered user mobile device is present by the system continuously looking for IP/MAC addresses of user mobile devices that have been previously registered with the system.  Coles further discloses constantly pinging with registered user mobile devices to ensure that they are still present and determining that a registered user mobile device is not present when no response has been received for a minute or two [paragraphs 0016, 0018 and 0027].  Coles and Slavin do not disclose using lists to track connected and reconnecting devices.  Examiner takes official notice that conventional network device authentication systems used lists of connected and reconnecting devices including corresponding timestamp data to facilitate determinations of device connection and authentication statuses.  Accordingly, it would have been obvious to one of ordinary skill in the art to use lists of connected and reconnecting devices including corresponding timestamp data to facilitate the presence of registered user mobile devices in the Coles and Slavin system.
Regarding claim 15, Coles and Slavin do not disclose that the device authentication includes passwords.  Examiner takes official notice that password verification was a conventionally used type of network authentication procedure before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to one of ordinary skill in the art to use conventional password verification in the device authentication used in the Coles and Slavin system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knasel, US Patent Application Publication no. 2012/0019353 discloses a home security and automation system that executes one or more control actions based on sensed events and the presence of user mobile devices.
Saunders et al., US Patent Application Publication no. 2010/0271205 discloses a home security system that presents an alarm event by flashing of light switches when an intruder has been detected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        May 22, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Coles was cited in the 1/13/21 IDS.